
	

113 HR 3605 RH: Sandia Pueblo Settlement Technical Amendment Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 295
		113th CONGRESS2d Session
		H. R. 3605
		[Report No. 113–396]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 21, 2013
			Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Ben Ray Luján of New Mexico, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			April 1, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To make a technical amendment to the T’uf Shur Bien Preservation Trust Area Act, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Sandia Pueblo Settlement Technical Amendment Act.
		2.Sandia pueblo settlement technical amendmentSection 413(b) of the T’uf Shur Bien Preservation Trust Area Act (16 U.S.C. 539m–11(b)) is amended—
			(1)in the first sentence of paragraph (4), by striking conveyance and inserting title to be conveyed; and
			(2)by adding at the end the following:
				
					(6)Failure to exchange
						(A)In generalIf the land exchange authorized under paragraph (1) is not completed by the date that is 30 days
			 after the date of enactment of this paragraph, the Secretary, on request
			 of the Pueblo and the Secretary of the Interior, shall transfer the
			 National Forest land generally depicted as Land to be Held in Trust on the map entitled Sandia Pueblo Settlement Technical Amendment Act and dated October 18, 2013, to the Secretary of the Interior to be held in trust by the United
			 States for the Pueblo—
							(i)subject to the restriction enforced by the Secretary of the Interior that the land remain
			 undeveloped, with the natural characteristics of the land to be preserved
			 in perpetuity; and
							(ii)consistent with subsection (c).
							(B)Other transfersAfter the transfer under subparagraph (A) is complete, the Secretary of the Interior, with the
			 consent of the Pueblo, shall—
							(i)transfer to the Secretary, consistent with section 411(c)—
								(I)the La Luz tract generally depicted on the map entitled Sandia Pueblo Settlement Technical Amendment Act and dated October 18, 2013; and
								(II)the conservation easement for the Piedra Lisa tract generally depicted on the map entitled Sandia Pueblo Settlement Technical Amendment Act and dated October 18, 2013; and
								(ii)grant to the Secretary a right-of-way for the Piedra Lisa Trail within the Piedra Lisa tract
			 generally depicted on the map entitled Sandia Pueblo Settlement Technical Amendment Act and dated October 18, 2013..
			
	
		April 1, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
